DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US# 2020/0401258 hereinafter Kang).

Referring to claim 1, Kang discloses an electronic device (touchscreen display device; Para. 0092, Fig. 1), comprising: 
a display layer (Display layer; Fig. 6) including a plurality of scan lines, a plurality of data lines and a plurality of pixels (a display panel DISP in which a plurality of data lines DL and a plurality of gate lines GL may be disposed and a plurality of subpixels SP defined by the plurality of data lines DL and the plurality of gate lines GL may be disposed; Para. 0095, Fig. 1… and pixel electrodes; Para. 0115);  
a display driver (display controller DCTR; Fig. 1) configured to drive the display layer (Display layer; Fig. 6) and provide a grayscale voltage to the plurality of data lines (The display controller DCTR starts scanning at points in time realized by respective frames, converts image data input from an external source into the format of a data signal Vdata readable by the data driving circuit DDC, outputs the converted image data to the data lines DL, and controls data driving at appropriate points in time according to the scanning.; Paras. 0095 and 0097, Fig. 1); 
a sensor layer (touch sensing layer; Fig. 6) disposed on the display layer (Display layer; Fig. 6); and a sensor driver (touch driving circuit TDC; Fig. 1) configured to be synchronized with the display driver (display controller DCTR; Fig. 1) to drive the sensor layer (touch sensing layer; Fig. 6) (Case 1, Displaying Driving and Touch Driving at the same time; Para. 0168, Fig. 7A), wherein the sensor driver (touch driving circuit TDC; Fig. 1) is configured to operate in a first sensing mode (during a first sensing timing period tSEN1, pairs of touch electrodes (sensing touch electrode-reference touch electrode) for the differential sensing may include TE37-TE38, TE39-TE40, TE41-TE42, TE43-TE44, TE45-TE35, and the like, thus as a first sensing mode; Para. 0416.) and a second sensing mode (During a second sensing timing period tSEN2 different from the first sensing timing period tSEN1, the touch electrode pairs (sensing touch electrode-reference touch electrode) for the differential sensing may include TE37-TE38, TE39-TE40, TE41-TE42, TE43-TE44, TE45-TE35, thus as a second sensing mode.; Para. 0417) and wherein: 
in the first sensing mode (Para. 0416), the sensor driver (touch driving circuit TDC; Fig. 1) is configured to sense an input through the sensor layer based on a first timing (during a first sensing timing period tSEN1, pairs of touch electrodes (sensing touch electrode-reference touch electrode) for the differential sensing may include TE37-TE38, TE39-TE40, TE41-TE42, TE43-TE44, TE45-TE35, and the like, thus as first sensing mode; Para. 0416), and in the second sensing mode (Para. 0417), the sensor driver (touch driving circuit TDC; Fig. 1) is configured to sense an input through the sensor layer (touch sensing layer; Figs. 1 and 6) based on a second timing different from the first  timing (During a second sensing timing period tSEN2 different from the first sensing timing period tSEN1, the touch electrode pairs (sensing touch electrode-reference touch electrode) for the differential sensing may include TE37-TE38, TE39-TE40, TE41-TE42, TE43-TE44, TE45-TE35, thus as second sensing mode.; Para. 0417).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US# 2020/0401258 hereinafter Kang) in view of Park et al. (US# 9,316,856 hereinafter Park).
Referring to claim 2, Kang as applied above does not specifically disclose wherein: 
the display driver is configured to operate in a first display mode or a second display mode different from the first display mode, in the first display mode, the display driver is configured to provide a scan signal to the plurality of scan lines in one frame section, in the second display mode, the display driver is configured to provide a scan signal to a plurality of first scan lines among the plurality of scan lines in a first frame section and to provide a scan signal to a plurality of second scan lines among the plurality of scan lines in a second frame section.
In an analogous art, Park discloses wherein: the display driver is configured to operate in a first display mode (progressive scan mode as a first display mode; Col. 12 lines 54-59, Fig. 5) or a second display mode (interlace scan mode as a second display mode; Col. 6 lines 8-17, Fig. 5) different from the first display mode, in the first display mode (progressive scan mode; Col. 12 lines 54-59, Fig. 5), the display driver is configured to provide a scan signal to the plurality of scan lines in one frame section (The scan driving part 430 sequentially outputs 360 scan signals S1, S2, . . . , S360 to the scan line groups SLG1, SLG3, . . . SLG360 in synchronization with the sensing horizontal synchronization signal S_hsync using the progressive scan mode during the sensing active period S_ACT of the N-th frame F_N.; Col. 12 lines 54-59, Fig. 5), in the second display mode (interlace scan mode; Col. 6 lines 8-17, Fig. 5), the display driver is configured to provide a scan signal to a plurality of first scan lines among the plurality of scan lines in a first frame section (N-th frame; Fig. 5) and to provide a scan signal to a plurality of second scan lines among the plurality of scan lines in a second frame section ((N+1)-th frame; Fig. 5) (Interlace scan mode, the scan driving part 330 outputs an odd-numbered scan signal of j scan signals synchronized with j pulses of the sensing horizontal synchronization signal during the sensing active period of the N-th frame, and outputs an even-numbered scan signal of j scan signals synchronized with j pulses of the sensing horizontal synchronization signal during the sensing active period of an (N+1)-th frame.; Col. 6 lines 8-17, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Park to the system of Kang in order to provide the reliability of the sensing signal is being compromised by the electrical coupling noise.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US# 2020/0401258 hereinafter Kang) in view of Park et al. (US# 9,316,856 hereinafter Park), and Zhou et al. (US# 2019/0279577 hereinafter Zhou).
Referring to claim 3, Kang in view of Park as applied above does not specifically disclose wherein, in the first display mode, the plurality of pixels are charged with a voltage corresponding to the grayscale voltage.
In an analogous art, Zhou discloses wherein, in the first display mode, the plurality of pixels are charged with a voltage corresponding to the grayscale voltage (a minimum time requirement for charging a voltage of a row of pixels to a corresponding grayscale voltage, and a minimum time requirement for discharging a pixel voltage to a low voltage; Para. 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Zhou to the system of Kang in view of Park in order to enable the adopting a digital control drive for allowing a source driver chip to output two gray scale voltage values, and realizing working of the driving TFT in open or close state to avoid influence of driving TFT drift.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US# 2020/0401258 hereinafter Kang) in view of Murakami (US# 10,963,089 hereinafter Murakami).
Referring to claim 14, Kang as applied above does not specifically disclose wherein the second sensing mode is a proximity sensing mode that detects an object spaced from a surface of the electronic device
In an analogous art, Murakami discloses wherein the second sensing mode is a proximity sensing mode that detects an object spaced from a surface of the electronic device (The controller 10 connects to the display 11, the touch sensor 12, the proximity sensor 13, the pressure detector 14, and the tactile sensation provider 15. The proximity sensor 13 detects whether a finger has approached to within a predetermined distance from the touch surface of the touch sensor 12.; Col. 2 lines 28-30 and Col. 3 lines 31-33, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Murakami to the system of Kang in order to improve the user’s operativity of the tactile device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US# 2020/0401258 hereinafter Kang) in view of Weinerth et al. (US# 2017/0364184 hereinafter Weinerth).
Referring to claim 15, Kang as applied above does not specifically disclose wherein the display layer further comprises: a base layer; a circuit layer disposed on the base layer; a light emitting element layer disposed on the circuit layer; and a encapsulation layer disposed on the light emitting element layer to seal the light emitting element layer, wherein the sensor layer is disposed in direct contact with the encapsulation layer.
In an analogous art, Weinerth discloses wherein the display layer (1030; Fig. 10) further comprises: a base layer (1090; Fig. 10); a circuit layer (1030; Fig. 10) disposed on the base layer (1090; Fig. 10); a light emitting element layer (an input device using one or more disclosed techniques may be implemented in an organic light emitting diode (OLED) device.; Paras. 0148-0149) disposed on the circuit layer (organic display layers A 1030; Fig. 10); and a encapsulation layer (1020; Fig. 10) disposed on the light emitting element layer to seal the light emitting element layer (As such, the encapsulation layer A (1020) may be a thin film that includes organic and/or inorganic chemical layers that protects various organic display layers from oxygen, water vapor, and/or other harmful substances to OLEDs.; Para. 0152, Fig. 10), wherein the sensor layer (1016; Fig. 10) is disposed in direct contact with the encapsulation layer (1020; Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Weinerth to the system of Kang in order to improve the sensitivity of the touch sensing device.

Claim Objections
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 4, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: the plurality of pixels comprise a plurality of first pixels connected to the plurality of first scan lines and a plurality of second pixels connected to the plurality of second scan lines, in the second display mode, the plurality of first pixels are charged according to the grayscale voltage during the first frame section and the plurality of second pixels are not charged with the grayscale voltage during the first frame section”.
Referring to claims 5-6 are objected upon dependent claim 4.
Referring to claim 7, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: the display driver is configured to output the grayscale voltage to the plurality of data lines in response to a level change time point of an output control signal, a time interval between a timing at which the sensing driver outputs a driving signal to the sensor layer and the level change time point in the first sensing mode is greater than a time interval between a timing at which the sensing driver outputs a driving signal to the sensor layer and the level change time point in the second sensing mode”.
Referring to claim 8, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: the display driver is configured to output the grayscale voltage to the plurality of data lines in response to a level change time point of an output control signal, in the second sensing mode, a timing at which the sensing driver outputs a driving signal to the sensor layer and the level change time point are substantially same”.
Referring to claim 9, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: when the sensor driver is driven in the second sensing mode, the grayscale voltage is provided to the plurality of data lines and one or more of the plurality of pixels are not charged with a voltage corresponding to the grayscale  voltage”.
Referring to claim 10 is objected upon dependent claim 9.
Referring to claim 11, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: in the second sensing mode, the sensor driver is configured to provide a driving signal to the sensor layer in a section having a largest noise by the display layer”.
Referring to claim 12, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein: the display driver is configured to receive a vertical synchronization signal, and the sensor driver is configured to operate in the second sensing mode in a vertical blank section of the vertical synchronization signal”.
Referring to claim 13 is objected upon dependent claim 2.

Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 16, the prior art of record teaches ( preamble).  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “An electronic device, comprising: 
a display layer configured to display an image and including a plurality of scan lines, a plurality of data lines, and a plurality of pixels; 
a display driver configured to drive the display layer; 
a sensor layer disposed on the display layer; and 
a sensor driver configured to be synchronized with the display driver and driven in a first sensing mode or a second sensing mode having different timings for sensing an external input from the sensor layer, wherein the display driver is configured to output a grayscale voltage to the plurality of data lines in response to a level change time point of the output control signal, and wherein a time interval between a timing of sensing the external input and a level change time point in the first sensing mode is greater than a time interval between a timing of sensing the external input and a level change time point in the second sensing mode.”. 
Referring to claims 16-20 are allowable based upon dependent on independent claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                   /NELSON M ROSARIO/Examiner, Art Unit 2624                                                    Primary Examiner, Art Unit 2624